Per Curiam.

This court, from a consideration of the record, is of the opinion that the board was neither in error nor unreasonable in its findings or recommendation. Therefore, the objections to the findings and recommendation of the board are overruled, the report of the board is confirmed, and judgment is rendered accordingly.

Report confirmed and judgment accordingly.

Wetgandt, C. J., Zimmerman, Taet, Matthias, Bell and O’Neill, JJ., concur.
Radcliee, J., not participating.
Radcliee, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.